United States Court of Appeals
                                                                        Fifth Circuit
                                                                       F I L E D
                   UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit                           June 6, 2003

                                                                 Charles R. Fulbruge III
                                                                         Clerk
                                No. 02-60705


                       LA GLORIA OIL AND GAS COMPANY

                                           Petitioner - Cross-Respondent,


                                      VERSUS


                   NATIONAL LABOR RELATIONS BOARD

                                           Respondent - Cross-Petitioner.




             Petition for Review for Enforcement of the
            Order of the National Labor Relations Board


Before DUHE’, EMILIO M. GARZA, and DeMOSS, Circuit Judges.

PER CURIAM:*

     On   June   15,    2000,   and    August   14,   2000,   Paper,    Allied-

Industrial, Chemical and Energy Workers International Union and its

Local 4-202 (“Union”) filed unfair labor practice charges against

La Gloria Oil and Gas Company (“La Gloria”), alleging that La

Gloria violated sections 8(a)(1) and (a)(3) of the National Labor

Relations Act (“NLRA”)on March 12, 2000, by discharging tanker-

truck drivers Floyd Saylor and Bill Lampe.            A trial was conducted


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
on June 13-15, 2001, by an administrative law judge (“ALJ”).                        On

September    19,    2001,     the    ALJ    issued   a    decision    in    which   she

concluded that La Gloria engaged in interrogation and threats and

that Saylor and Lampe were discharged in violation of the NLRA and

should be reinstated.             The ALJ also ordered that ballots cast by

Saylor and Lampe in a vote on whether or not the drivers should

join the     Union,       which    were    previously     excluded    due    to   their

dismissals, should be opened and counted. These votes would change

the result of the vote in favor of joining the Union.

     La Gloria appealed the ALJ’s decision to the National Labor

Relations Board.         A majority of a three-member panel of the Board

affirmed the ALJ’s decision. La Gloria timely filed a Petition for

Review of the Board’s decision to this Court on August 28, 2002.

     On appeal, La Gloria argues that the Board erred in finding

that the General Counsel had established a prima facie case against

La Gloria so as to shift the burden of proof onto them.                      La Gloria

also argues that the Board erred in finding that La Gloria’s

proffered reasons for firing Saylor and Lampe were pretextual and

that such a finding is not substantiated by the record.

     The NLRB’s findings of fact, if not influenced by an erroneous

view of     the    law,    are     conclusive   if   supported       by    substantial

evidence    on     the     record     considered     in    its    entirety.       Texas

Petrochemicals v. NLRB, 923 F.2d 398, 402 (5th Cir. 1991). A

reviewing    court        should     not    re-evaluate     the   credibility       of


                                            2
witnesses,    re-weigh    the   evidence,     or   reject   reasonable     Board

inferences    simply     because    other    inferences     might   also    have

reasonably been drawn.       NLRB v. Adco Electric, Inc., 6 F.3d 1110,

1115 (5th Cir. 1993).           Substantial evidence is such relevant

evidence   that   a    reasonable    mind    would   accept    to   support    a

conclusion.    Valmont Indus., Inc. v. NLRB, 244 F.3d 454, 463 (5th

Cir. 2001) (“A reviewing court will uphold the Board’s decision if

it is reasonable and supported by substantial evidence on the

record considered as a whole.”).           “The Board’s conclusions of law

are also entitled to deference if they have a reasonable basis in

the law and are not inconsistent with the Act.”              Id. at 464; NLRB

v. Motorola, Inc., 991 F.2d 278, 282 (5th Cir. 1993)(“The standard

of review for a question of law decided by the Board is de novo,

but if the Board’s construction of the statute is ‘reasonably

defensible,’ its orders are to be enforced.”).

     Having carefully reviewed the record in this case, as well as

the parties’ respective briefing, and, in light of the discretion

under which this Court reviews the Board’s findings, we conclude

that the Board’s decision should be affirmed.               The Board did not

err in finding that the General Counsel had established its prima

facie case, and, though we may not have come to the same conclusion

as the Board, we find that substantial evidence exists to support

the Board’s finding that La Gloria’s proffered reasons for firing

Saylor and Lampe were pretextual.           We therefore AFFIRM the Board’s


                                       3
decision.

AFFIRMED.




            4